7 N.Y.3d 779 (2006)
DAVID POLICANO, Respondent,
v.
VICTOR T. HERBERT, Appellant.
Court of Appeals of New York.
Decided July 6, 2006.
Concur: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the *780 Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.